KNOX, District Judge.
Inasmuch as the infant on whose behalf •this suit was brought is a non-resident of this district, and since the merchant ship on which he was injured and which was owned by the United States, was not within this jurisdiction when suit was brought, the ■libel must he dismissed. Sawyer v. U. S., D.C., 66 F.Supp. 271; Abbott v. U. S., D. C., 61 F.Supp. 989. Respondent has not waived any right with respect either to venue or jurisdiction. It has insisted from the outset that this court is without authority to pass on the merits of libelant’s claim. Unfortunate as is the result, there is no alternative to a dismissal.